Citation Nr: 0015294	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98-14 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a hypertension 
disability.

4.  Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1968, and had an additional period of active duty 
service from February 1991 to March 1991.  He also had 
additional periods of National Guard service.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a rating decision dated January 1998 by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.

A hearing was held, by the undersigned Member of the Board, 
in Washington, D.C., via video-conferencing techniques with 
the Montgomery RO in February 2000.  We note that the veteran 
initially requested a hearing before a Board Member sitting 
at the Montgomery, RO (a "travel board" hearing), but that 
he subsequently withdrew this request and waived this right 
at his video-conference hearing.  


FINDINGS OF FACT

1.  A neck disability is not shown.  

2.  A right shoulder disability is not shown.  

3.  Hypertension manifested subsequent to service is not 
shown to be aggravated by that service.  

4.  The veteran's bilateral hearing loss disability is the 
product of active service.

CONCLUSIONS OF LAW

1.  A claim for entitlement to service connection for a neck 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  A claim for entitlement to service connection for a right 
shoulder disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  Hypertension was not incurred nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1999).

4.  Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for neck and right 
shoulder disabilities.

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Establishing a well-grounded 
claim for service connection for a particular disability 
requires more than an allegation that the particular 
disability had its onset in service.  It requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet.App. 609, 610 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
kind of evidence needed to make a claim well grounded depends 
upon the types of issues presented by a claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  For some factual issues, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); cf. Godfrey v. Brown, 7 Vet. App. 398,406 
(1995) (where service connection is based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b), competent medical 
evidence is not necessarily required to make the claim well 
grounded.) 

A claimant would not meet his burden of presenting a 
plausible or possible claim merely by offering lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
38 U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence 
is submitted to support a claim, the claim cannot be well-
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

The veteran served on active duty from September 1965 to 
August 1968, and had subsequent National Guard service.  He 
also had a second period of active service from February 13, 
1991 to March 14, 1991.  Unfortunately, his service medical 
records from his first period of active service were 
presumably destroyed by fire at the National Personal Records 
Center in 1973.  Despite the ROs multiple attempts, these 
records have not been located.  It is noted that a 
certificate, dated July 1997 and signed by the records 
custodian, reflects that a complete copy of the veteran's 
medical records, from the Retired Activities/Army Record 
Management Branch of the State Military Department were 
forwarded.  However, these records are duplicates of the 
records received by the National Personal Records center, 
dated 1973 to 1994.  We also note that it was suggested at 
the veteran's hearing that he submit any additional evidence 
that he may have overlooked and which may be to his 
advantage.  Costantino v. West, 12 Vet. App. 517 (1999).  

The veteran testified at his personal hearing that he injured 
his neck and right shoulder during his first period of active 
service when he fell.  Although the veteran's Service Medical 
Records from this period of service are not available, we 
note that he was afforded numerous examinations during his 
National Guard service from 1973 to July 1994, which are of 
record.  The reports of those examinations, in 1973, 1977, 
1982, 1988, 1992 and 1994, are devoid of evidence showing 
that either a neck or right shoulder injury or residuals are 
manifested.  In addition, the report of the veteran's March 
1991 examination, conducted during his second period of 
active service, also shows that his neck and upper 
extremities were clinically evaluated as normal.  

Further, the current medical evidence consists of a private 
audiogram, dated in 1997, and numerous treatment records 
concerning the veteran's blood pressure and sinusitis.  There 
is no evidence showing the presence of a current neck or 
right shoulder disability.  We note that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C. §§ 1110, 1131 (West 1991 
& Supp. 1999); see Degmetich v. Brown, 104 F.3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet.App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet.App. 141, 143 (1992).

Thus, the record is devoid of evidence showing that any neck 
or right shoulder disabilities are related to the veteran's 
service or that they are currently manifested.  Thus, the 
veteran's claims for a neck and right shoulder disability 
must be denied, as they are not well grounded.  


II.  Entitlement to service connection for a hypertension 
disability.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), that is, this claim is plausible.  He has not alleged 
that any records of probative value that may be obtained, and 
which have not already been sought by VA or associated with 
his claims folder, are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), with regard to this claim has been 
satisfied.

Entitlement to service connection for a particular disability 
requires evidence both of the existence of a current 
disability and that the disability resulted from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Governing statutes and regulations stipulate that a veteran 
is presumed to be in sound condition when he enters service, 
other than for defects noted on his service entrance 
examination.  This presumption, however, is rebuttable upon a 
showing, by means of clear and unmistakable evidence, that 
the defect in question had existed prior to entrance into 
service.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  We note in this regard that the Court has 
held that the appellant's account of a prior condition is an 
inadequate basis upon which to conclude that the condition 
preexisted service.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (emphasis added) (the veteran's statements of a prior 
condition on his claim and appeal forms are an inadequate 
basis upon which the Board can conclude that his condition 
preexisted service, and regulations, standing alone without 
independent medical evidence, do not support findings that a 
condition preexisted service, where the only evidence showing 
that a condition preexisted service was the veteran's oral 
statements); cf. Le Shore v. Brown, 8 Vet. App. 406 (1995) 
(medical history that is provided by a veteran and recorded 
by a medical professional but unenhanced by any additional 
medical comment is not competent medical evidence to well 
ground a claim).

Symptoms of chronic disease from the date of enlistment, or 
so close thereto that the disease could not have originated 
in so short a period, will establish pre-service existence 
thereof.  38 C.F.R. § 3.303(c) (1999).

Once a finding is made that a disability pre-existed service, 
the analysis turns to whether this disability was aggravated 
by such service.  There is a presumption of aggravation where 
the pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (1999).  The Board 
notes that the determination of whether the preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet. App. 283 (1994).  In addition, clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation.  38 U.S.C. § 1153 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.306 (1998); Akins v. Derwinski, 
1 Vet.App. 228, 232 (1991) (despite medical diagnosis listing 
glaucoma secondary to pre-existing cataract, without specific 
findings required to establish natural progression of the 
disease, the presumption of service aggravation is not 
rebutted, overruled on other grounds by Routen v. West, 142 
F.3d 1434 (1998)).

As a preliminary matter we note that the veteran has 
submitted evidence pertaining to his hypertension disorder 
directly to the Board, and that he has waived regional office 
jurisdiction.  

The veteran testified that his hypertension disability is due 
to salt tablets he took during his first period of service.  
After a review of the record, and for the following reasons 
and bases, we find that his claim must be denied.  

Although the veteran's Service Medical Records from this 
period of service are not available, we note that he was 
afforded numerous examinations during his National Guard 
service from 1973 to July 1994 that are of record.  

The report of a November 1973 examination shows that the 
veteran's blood pressure was noted to be 120/70, and the 
report of a November 1977 examination shows that his blood 
pressure was 128/86. 

The report of a May 1982 examination shows that the veteran's 
blood pressure was reflected as 144/82, and the report of a 
February 1988 examination shows that his blood pressure was 
140/92.   This report also shows that the veteran was 
diagnosed with "borderline HTN" [hypertension].  

The report of the March 1991 examination, conducted during 
the veteran's second period of active service, shows that the 
veteran's blood pressure was noted to be 162/96.  Under the 
"Notes and Significant Interval History" section of the 
report, the examiner noted that he was "treated [for] 
hypertension past year".  Under the "Summary of Defects and 
Diagnoses" section, the examiner noted "R/O HTN [rule out 
hypertension]".  

The report of a supplemental examination, dated August 1991, 
is of record, and notes that the veteran's blood pressure was 
152/91.  The report of a medical screening summary dated 
September 1991 also reveals that the veteran blood pressure 
was 152/91.  

The report of a June 1994 examination is also of record and 
shows that the veteran's blood pressure was recorded as 
139/77. 

A private medical record dated December 1997 shows that the 
veteran's blood pressure was "up to 156/94.  No history of 
hypertension".  The assessment was of bronchitis.  

A private record, dated January 1998, shows that the 
veteran's problem was "elevated blood pressure."  His blood 
pressure was recorded as 148/86.  The examiner noted that the 
veteran manifested "[e]levated blood pressure, however, he 
has been on multiple medications and acutely ill."   

A private record dated March 1998 shows that the veteran was 
seen for a follow up of hypertension.  His blood pressure was 
recorded as 126/78.  A July 1998 record shows that the 
veteran was seen for suspected coronary artery disease, and 
that he was to be followed up in one year.  His blood 
pressure was noted to be 132/82.    

Lastly, a letter from the veteran's private physician, dated 
February 2000, shows that the veteran brought his blood 
pressure readings from March 1991 and August 1991 to his 
doctor, and that he was "concerned that the ultimate 
etiology [of his hypertension] may have been due to excessive 
fluid and salt intake...".  The examiner then states that "I 
certainly consider it feasible that [the veteran] probably 
acquired his hypertension with this excessive exogenous salt 
and fluid intake.  Unfortunately, this cannot be definitively 
confirmed due to [an] inability to secure blood pressure at 
the time of [his] initial intake into the service."  

A.  Direct service connection for hypertension.

We note that the veteran avers that his current hypertension 
disorder is due to salt tablets he took in 1968.  However, 
the evidence first shows that he was diagnosed with 
borderline hypertension in February 1988.  Additionally, we 
must point out that there is no competent medical evidence of 
record to show that his current disorder is etiologically 
linked to service.  Although the veteran has provided a 
letter from his private doctor, we find this letter 
unpersuasive for two reasons.  First, the author of the 
letter specifically states that his hypothesis cannot be 
definitively confirmed without evidence of the veteran's 
blood pressure readings at the time of his entry into his 
second period of service.  Second, this opinion is based on 
the veteran's assertion, together with two medical records 
supplied by him, after he was diagnosed with hypertension.  
However, we must point out that the veteran's reserve 
examinations in 1973, 1977, and 1982 are devoid of evidence 
of a hypertension disorder.  In fact, a hypertension disorder 
is first shown in February 1988, approximately 20 years after 
the veteran's separation from his first period of active 
service.  Therefore, as the author of this letter did not 
have the veteran's complete medical history to review, we 
find that the conclusions offered are not probative, and 
accordingly, as the preponderance of the evidence is against 
his contentions, the veteran's claim that direct service 
connection for his hypertension disorder is warranted must be 
denied. 

B.  Service connection for hypertension on the basis of 
aggravation

The question that must now be addressed by the Board is 
whether the evidence shows that the veteran currently 
manifests a hypertension disorder that was aggravated by his 
active service.  

First, we note that the report of the veteran's February 1988 
examination shows that he was diagnosed with borderline 
hypertension.  The March 1991 examination report shows that 
the examiner noted that the veteran was "treated [for] 
hypertension past year", and that he noted "R/O HTN [rule 
out hypertension]".  In addition, we also note that symptoms 
of chronic disease from date of enlistment, or so close 
thereto that the disease could not have originated in so 
short a period, will establish pre-service existence thereof.  
38 C.F.R. § 3.303(c) (1999).  Thus, we determine that the 
veteran's hypertension disorder pre-existed his second period 
of active service from February to March 1991.

Now we must decide whether the veteran's pre-existing 
hypertension disorder was aggravated by his service.  We note 
that there is a presumption of aggravation where the pre-
service disability underwent an increase in severity during 
service, 38 C.F.R. § 3.306(b) (1999), and that the question 
of whether the preexisting disability was aggravated by 
service is a question of fact.  Doran v. Brown, 6 Vet. App. 
283 (1994).  

Based on the evidence in the record, we find that the 
veteran's hypertension disorder did not increase in severity 
during his active service.  First and foremost, there is no 
medical opinion to support the contention that the 
preexisting disease process of hypertension increased in 
severity during the veteran's very brief second period of 
service.  The evidence shows that the veteran's blood 
pressure was 162/96 in March 1991, during service, and that 
it was 152/91 in August 1991.  It was next recorded as 139/77 
in June 1994.  In December 1997, it was recorded as 156/94, 
and the veteran's examiner commented: "[n]o history of 
hypertension".  The assessment was of bronchitis.  In 
January 1998, it was noted to be 148/86, and his examiner 
commented that he had "[e]levated blood pressure, however, 
he has been on multiple medications and acutely ill."  

Thus, this evidence shows that while veteran's blood pressure 
fluctuated after his second period of active service, the 
evidence does not show that there was an permanent increase 
in severity of his hypertension disorder between the 
beginning of his second short period of service in February 
1991, and March 1991.  In fact, the evidence tends to show 
that although the veteran was followed for elevated blood 
pressure readings subsequent to service, he was not again 
diagnosed with hypertension until March 1998.  

Thus, as aggravation may not be conceded where the disability 
underwent no increase in severity during service, on the 
basis of all of the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service, we find, as a matter of fact, that the 
veteran's hypertension disorder did not increase in severity 
during his second period of active service from February 1991 
to March 1991.  38 C.F.R. § 3.306(1) (1999).  

Accordingly, the veteran's claim for a hypertension 
disability must be denied.  


III.  Entitlement to service connection for a bilateral 
hearing loss disability.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), that is, this claim is plausible.  He has not alleged 
that any records of probative value that may be obtained, and 
which are not already sought by VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), with regard to this claim has been 
satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Entitlement to service 
connection for a particular disability requires evidence both 
of the existence of a current disability and that the 
disability resulted from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Active military service 
includes active duty, any period of active duty for training 
during which the individual was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(24), 106 
(West 1991).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

For claims concerning service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection:  
"[i]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385 (1998).

With regard to whether the requirements for service 
connection for hearing loss as defined in 38 C.F.R. § 3.385 
must be shown by the results of audiometric testing during a 
veteran's period of active military service in order for 
service connection to be granted, the United States Court of 
Veterans Appeals (Court) has held that 38 C.F.R. § 3.385 did 
not prevent a veteran from establishing service connection on 
the basis of post-service evidence of hearing loss that was 
related to service, when there were no audiometric scores 
reported at separation from service.  Ledford v. Derwinski, 
3 Vet.App. 87, 89 (1992).  The Court has also held that the 
regulation did not necessarily preclude service connection 
for a hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet.App. 
155, 159 (1993).  

Although Hensley holds that 38 C.F.R. § 3.385 does not 
preclude a finding of service connection for a hearing loss 
disability where the hearing impairment first rises to the 
level of a disability subsequent to service, it also finds 
that nexus evidence is required between the post-service 
hearing loss disability and an in-service disease or injury.  
Hensley v. Brown, 5 Vet.App.  155, 160 (1993) (where 
audiometric scores are present at separation, but a hearing 
loss disability manifests subsequent to service, 38 C.F.R. 
§ 3.385 does not preclude a finding of service connection 
where nexus evidence is present).  

The veteran claims, in essence, that he currently manifests a 
bilateral hearing loss disability, and that service 
connection is warranted.  Specifically, he claims that he 
suffered acoustic trauma during his active service, and that 
he now has a hearing loss disability as a result of such 
service.  

The veteran served on active duty from September 1965 to 
August 1968, and had subsequent National Guard service.  He 
also had a second period of active service from February 1991 
to March 1991.  Unfortunately, his service medical records 
from his first period of active service were presumably 
destroyed by fire at the National Personal Records Center in 
1973.  Despite the ROs multiple attempts, these records have 
not been located.  It is noted that a certificate, dated July 
1997 and signed by the records custodian, reflects that a 
complete copy of the veteran's medical records, from the 
Retired Activities/Army Record Management Branch of the State 
Military Department were forwarded.  However, these records 
are duplicates of the records received by the National 
Personal Records center, dated 1973 to 1994.  We also note 
that it was suggested at the veteran's hearing that he submit 
any additional evidence that he may have overlooked and which 
may be to his advantage.  Costantino v. West, 12 Vet. App. 
517 (1999).  

The report of a November 1973 examination shows that the 
results of his audiometric examination revealed scores of: 

500
1000
2000
3000
4000
Right 
15
15
25
--
30
Left
10
15
25
--
30

The report of a November 1977 examination shows that the 
results of his audiometric examination revealed scores of: 

500
1000
2000
3000
4000
Right 
--
15
10
--
10
Left
--
10
5
--
25

The report of a May 1982 examination shows that the results 
of his audiometric examination revealed scores of: 

500
1000
2000
3000
4000
Right 
15
15
10
15
10
Left
10
10
10
15
25

The report of a February 1988 examination shows that results 
of his audiometric examination revealed scores of:

500
1000
2000
3000
4000
Right 
20
15
05
--
10
Left
25
15
10
--
35

The report of a March 1991 examination shows that results of 
his audiometric examination revealed scores of:

500
1000
2000
3000
4000
Right 
45
40
40
35
35
Left
35
40
40
40
50

Under the "Notes and Significant Interval History" section 
of the latter report report, the examiner noted "hearing 
loss 1965-6 while on active duty".  Under the "Summary of 
Defects and Diagnoses" section, the examiner noted "hearing 
loss AU  [both ears]".  The report of medical history 
complied in conjunction with that examination notes that the 
veteran reported ringing in his ears "due to weapons 
noise." An ear, nose and throat consultation record of the 
same date shows that the veteran complained of "hearing loss 
in 1965-1966 while on active duty.  Recent weapons firing 
exacerbated hearing loss according to patient".  The 
examiner noted mild loss at 4000 to 5000 Hertz, and moderate 
to severe loss at 6000 to 8000 Hertz, both ears.


The report of a June 1994 examination is also of record and 
shows that the results of his audiometric examination 
revealed scores of:

500
1000
2000
3000
4000
Right 
--
40
30
60
55
Left
--
40
35
35
50

Under the "Summary of Defects and Diagnoses" section is a 
stamped note "Hearing loss H2 profile". 

A private medical record dated in 1997 shows that the veteran 
complained of noise in his ears, and that he had an audiogram 
examination.  The report notes that the "report duplicates 
the findings of the study done in 1991 showing a steep fall 
off in the 6000 to 8000 Hz.  Remainder in the lower 
frequencies in the 30s and 40s".  

The question that must now be addressed by the Board is 
whether the evidence shows that the veteran currently 
manifests a hearing loss disability that was either incurred 
in, or due to, his active service.  Prior to the veteran's 
second period of active service, an audiological examination 
is dated February 1988.  Although the results of that 
examination show some hearing impairment, they do not show 
that he manifested a hearing loss disability, as defined by 
VA law and regulation.  The veteran's next audiological 
evaluation is dated March 11, 1991, two days before the end 
of his second period of active service.  The results of this 
examination reveal that the auditory thresholds of 40 
decibels or greater are shown in several frequencies.  Thus, 
in March 1991, the veteran's hearing loss impairment first 
met the definition of a hearing loss disability, for VA 
purposes.  See 38 C.F.R. § 3.385 (1999).  In addition, the 
recent reports dated in 1994 and 1997 show that he still 
manifests this hearing loss disability.  

We note that the record does not show that an audiological 
evaluation was conducted at the beginning of the veteran 
second period of active duty in February 1991, which may have 
disclosed a pre-existing hearing loss disability.  However, 
we also must note the veteran's complaint of acoustic trauma 
during this period of active service, and the accompanying 
SMRs.  While the ear, nose and throat consultation record 
shows that that examiner did not comment on the veteran's 
complaint ("[r]ecent weapons firing exacerbated hearing loss 
according to patient"), see LeShore v. Brown, 8 Vet. 
App. 406 (1995), we find it significant that the examiner of 
his medical examination did repeat the veteran contentions, 
and then, under the "Summary of Defects and Diagnoses" 
section, diagnosed "hearing loss AU [both ears]".  Thus, as 
the evidence is in equipoise, service connection for a 
bilateral ear disability is established.  38 C.F.R. § 3.102 
(1999).  



ORDER

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a hypertension 
disability is denied.

Entitlement to service connection for a bilateral hearing 
loss disability is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

